Filed 9/25/15 Diana S. v. Super. Ct. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


DIANA S.,
         Petitioner,
v.
THE SUPERIOR COURT OF THE CITY                                       A144879
AND COUNTY OF SAN FRANCISCO,
                                                                     (San Francisco County
         Respondent;                                                 Super. Ct. No. JD143247)
SAN FRANCISCO HUMAN SERVICES
AGENCY, ET AL.,
         Real Parties in Interest.


         This is a petition for an extraordinary writ, as authorized by rule 8.452 of the
California Rules of Court. The petitioner is Diana S., a mother who seeks to have
overturned the order of respondent Superior Court setting a hearing pursuant to Welfare
and Institutions Code section 366.261 at which her parental rights may be terminated with
respect to her infant son. She contends substantial evidence does not support the findings
made by respondent court that (1) real party in interest San Francisco Human Services
Agency (Agency) provided adequate reunification services, and (2) there was a
substantial risk of detriment to the child’s safety and well being if he was restored to
petitioner’s custody. We conclude both contentions are without merit, deny the petition
on the merits, and dissolve the stay previously issued.

1
     Statutory references are to this Code.
                                                             1
                                    BACKGROUND
        The points and authorities supporting the petition, and the Agency’s response
thereto, establish that both parties are thoroughly conversant with the record. Most of the
salient events and details are not controverted. There is consequently no need to reiterate
them all here. The following narrative is tailored to the issues presented for decision, and
viewed most favorably to the order being challenged. (In re I.J. (2013) 56 Cal. 4th 766,
773.)
        The relevant timeframe begins when petitioner and the very young Jeremiah * were
living with petitioner’s aged and infirm mother. After attacking her mother, and forcing
her out of her own home, petitioner was found wandering the street with Jeremiah. The
Agency took Jeremiah into custody, while petitioner underwent a psychiatric examination
under the Lanterman-Petris-Short Act (§ 5150). The mother told police that petitioner
was “bipolar and violent when she is off her medication.” Jeremiah was detained and
placed with his paternal grandmother. After petitioner threatened Jeremiah’s presumed
father and attacked the paternal grandmother, counsel for Jeremiah secured a restraining
order directing petitioner to stay away from Jeremiah, his father, and the paternal
grandmother.2 Petitioner’s mother had her own restraining order against petitioner. (See
fn. 4, post.)
        At the unreported combined jurisdictional and dispositional hearing held in August
2014, petitioner submitted to the four allegations of the Agency’s amended dependency
petition, as recited on the Judicial Council JV-190 form “on the basis of the social
worker’s . . . report . . . and other documents.”3 Three of the four allegations concerned

*
[Jeremiah was almost eight months old. (CT 1, 3)]
2
  The father was involved in the dependency, but he is not a party to this proceeding.
3
   “[I]t is not uncommon in dependency proceedings for a parent to ‘submit’ on a social
services report. [Citations.] By submitting on a particular report or record, the parent
agrees to the court’s consideration of such information as the only evidence in the matter.
Under such circumstances, the court will not consider any other evidence in deciding
whether the allegations are true. [Citation.] [¶] Notwithstanding a submittal on a
particular record, the court must nevertheless weigh evidence, make appropriate
evidentiary findings and apply relevant law to determine whether the case has been
                                             2
failings and conduct by petitioner.4 Jeremiah was declared a dependent child, and his
care and custody entrusted to the Agency for placement with a relative. The minutes
recite that “Reunification requirements attached as to both parents.” The attachment for
petitioner stated:
       “[T]o be considered for reunification, the mother . . . must complete the following
service plan:


proved. [Citation.] In other words, the parent acquiesces as to the state of the evidence
yet preserves the right to challenge it as insufficient to support a particular legal
conclusion. [Citation.] Thus, the parent does not waive for appellate purposes his or her
right to challenge the propriety of the court’s orders.” (In re Richard K. (1994) 25
Cal. App. 4th 580, 588-589.) “Only when a parent submits on a social worker’s
recommendation does he or she forfeit the right to contest the juvenile court’s decision if
it coincides with that recommendation.” (In re T.V. (2013) 217 Cal. App. 4th 126, 136;
accord, Rosa S. v. Superior Court (2002) 100 Cal. App. 4th 1181, 1186-1187.)
4
   The three allegations read in relevant part:
   “The mother has mental health issues and is not receiving treatment; as a result on
07/08/2014, San Francisco Police Department transported the mother to psychiatric
emergency services at San Francisco General Hospital for a 72 hour mental health
detention and there was no appropriate care providers available to provide care for the
infant which places the infant at risk of harm and/or neglect.”
   “The mother is unable to provide proper care, shelter, and supervision for the child.
On 07/08/2014, an emergency protective order was issued . . . protecting the infant’s
maternal grandmother who was the infant’s prior childcare provider . . . against the
mother. The mother was residing with the maternal grandmother however the mother is
currently homeless which places the infant at risk for harm and/or neglect.”
   “The minor is at risk of harm in that on July 16, 2014, . . . the mother attacked paternal
grandmother (PGM). While PGM had the minor in a stroller, the mother lunged at PGM
to grab the minor. PGM had to duck in order to avoid the minor getting hit by mother.
Mother was screaming and yelling, and as a result the minor cried uncontrollably for an
hour and a half. The mother continues to harass father and PGM, making false reports to
C.P.S. [Child Protective Services] and the police . . . . As a result of mother’s threatening
and harassing behavior, a temporary restraining order was issued on July 17, 2014
protecting minor, PGM, and . . . father from the mother. The mother is continuing to
violate the TRO by sending PGM harassing text messages, making baseless referrals to
C.P.S., and going to the PGM’s home.”
   The fourth allegation was “The father has failed to protect the child from abuse and
neglect from the mother. The father has mental health issues and is unable to provide for
the child.”
                                             3
       “1. That the mother remains under the care of a qualified mental health
professional and complies with the mental health professional’s recommendations for
psychotherapy and/or prescribed medication.
       “2. That the mother undergo a psychological evaluation and follow any
recommended treatment. The evaluation should address:
       “a) The mother’s ability to adequately protect and parent the child.
       “b) Recommendations for therapy and/or medication.
       “3. That the mother successfully completes a parenting education program
focusing on parenting skill building for a first time parent.
       “4. That the mother complies with appropriate restraining orders.
       “5. That the mother obtains and/or maintains suitable housing for herself and the
child for a reasonable period of time prior to reunification. The parent’s responsibility
will be to locate and apply for housing. The responsibility of the [Agency] will be to
provide housing referrals when needed.
       “6. That the mother visits the child on a regular basis prior to reunification and
maintains other contact and involvement, as arranged by the Child Welfare Worker.”
       Two weeks later, the father renewed the restraining order protecting him, his
mother, and Jeremiah from petitioner. The order was good for five years.
       Three months later, long before the six-month review hearing was set to be heard,
petitioner moved “the court to terminate its jurisdiction” and order immediate
reunification with Jeremiah. The court summarily denied the motion as not in the
minor’s best interest.
       The six-month review hearing was eventually held over the course of three days in
March 2015. On the first and second days, the court heard testimony from the two
caseworkers who had handled petitioner’s case. The initial caseworker, who handled the
case for only 11 days, testified about how she was assaulted by petitioner. Petitioner
followed it up with “several text messages saying, ‘F’ CPS and ‘F’ you. I hate you and
welfare trash . . . I hope you rot in hell. You need to take responsibility. It’s your fault.”
The case worker reported the incident to police. Petitioner had previously made

                                              4
disparaging remarks about the paternal grandmother. She denied having any mental
problem (“There’s nothing wrong with me”). And she made a not so veiled threat that
was heard by the case worker (“I could kill you and get away with it. [It’s] one of the
perks of having a mental health diagnosis”). Petitioner did not want referrals for services,
and told the caseworker she did not want visits with Jeremiah. As a result of the assault,
a new caseworker was assigned, something rarely done by the Agency.
       The replacement caseworker, Allan Cohen, had prepared the Status Review Report
and the Addendum Report, both of which were received into evidence at the start of the
hearing. The gist of those reports, and Mr. Cohen’s testimony, may be summarized as
follows:
       Petitioner initially refused to participate with her case plan, and refused to meet
with Cohen because “she felt I was against reunifying her with her son.” There was some
subsequent involvement, but it was ineffectual. Cohen testified that petitioner’s attitude
was “very uncooperative,” and her compliance with the case plan was “minimal.”
Petitioner met with Cohen only once, at the end of December 2014, “when she realized
that that the Agency was recommending termination of family reunification and that
Jeremiah could be adopted . . .” At that meeting, petitioner “made it very clear from the
outset that she would need services that would fit into her schedule so she would not miss
any work. She repeatedly remarked that the services are set up for unemployed people on
welfare.”
       Petitioner had seen a therapist (one recommended by the Agency), who told
Cohen that there was no “medical necessity” for petitioner to have further treatment.
Cohen did not agree with this conclusion, and he discounted it, because he felt it was
made as the result of financial considerations. Another professional told Cohen he had
not seen petitioner “in quite some time.” In December 2014, petitioner told Cohen “not
to send her any more referrals, which she says she throws away.” In his Addendum
Report, Cohen informed the court that he “asked Ms. S[.] to request a new therapist
through her Kaiser Health Care Plan that she is now receiving from her employer. I have
yet to hear . . . if she has followed through with requesting a therapist.”

                                              5
       Petitioner’s general belief was that she had no mental health issues. As Cohen put
it in his Status Review Report: “Ms. S[.] denies that she has any mental health problems
and is adamant that her mental health diagnosis is a mistake and therefore has no impact
on her son.” In fact, “Ms. S[.]’s psychological assessment does . . . include a diagnosis of
bi-polar disorder and a personality disorder not otherwise specified with borderline
features.” When Cohen pointed this out to petitioner (over the phone because petitioner
“refused to sit down with me”), “she flatly dismissed them as outrageous and she asserted
that the psychologist who performed the assessment was incompetent.”
       That psychologist also recommended that petitioner “be monitored closely for
medication compliance,” but Cohen received only one, partial, report, done in December
2014. Although at the hearing Cohen testified that petitioner “is currently taking
medication to manage her mental illness, . . . she has repeatedly stated to me that she
wants to get off of medication and have her diagnosis changed because she says she is not
mentally ill” and “does not believe she needs the medication.” Cohen believed this
attitude “is highly typical of someone with no insight with bipolar disorder and . . . highly
likely that she’s going to have another mental health crisis and . . . to need hospitalization
again.”
       On the occasions petitioner admitted a problem, she blamed it on her mother.
Petitioner is estranged from her family. Her mother is still afraid of her, as is the paternal
grandmother. Petitioner has been “very evasive” about providing confirmation that she
was taking her prescribed medications. Cohen had such confirmation only starting in
January 2015, two months before the hearing. Cohen reported in his Status Review
Report that petitioner “says that she takes her psychotropic medication but initially
refused to sign a release for me to speak with her mental health case manager and
psychiatrist. Eventually she did sign releases but it turned out that she had hardly met
with either provider . . . .”
       Petitioner eventually told Cohen that she had housing, but, as of the hearing, she
had refused to let Cohen inspect it. Before that “she refused to provide her address.”


                                              6
        According to Cohen, petitioner “has exhibited bizarre, inappropriate and difficult
behavior,” including aggression, “rage, volatility and poor impulse control from the
outset of the case.” She has no remorse about assaulting the first case worker. She also
assaulted her husband at a court hearing because “the hearing was for her and [the father]
and his mother had no right to be present.” Petitioner believed that both assaults were
justified. Petitioner continues to make groundless allegations against the paternal
grandmother. “Insulting” and cursing are frequently directed at Cohen and other Agency
personnel speaking with petitioner. So are “verbally abusive daily phone calls.” “On at
least two occasions” petitioner told Cohen “that she could kill someone and . . . not go to
jail because of her mental health diagnosis.”
        There are two restraining orders, but petitioner has violated them “on multiple
occasions.” Petitioner told Cohen she could violate the orders with impunity “because
she has a diagnosis, so . . . if the police come, they’re not going to do anything to her.”
She also told Cohen in effect that she would go on flouting the orders because “there’s a
higher power, and she’s got a right to see her son.” Petitioner bombards Cohen, and
other Agency personnel, with text and e-mail messages, and misrepresents to others what
occurs in conversation with Cohen. On one occasion petitioner telephoned the Agency,
stated “she was the paternal grandmother and that her grandson was dead, which really
horrified the staff . . . .”
        Petitioner refused to visit Jeremiah, giving a variety of reasons: “because the two
visitation sites . . . were in dangerous neighborhoods which would put Jeremiah at risk,”
“she could not tolerate having anyone supervise her visits,” “having a time limited visit
and then being separated would be too emotionally difficult for her and Jeremiah.”
Petitioner agreed to start visitation when she finally met with Cohen. There were only
three visits when Cohen submitted his Addendum Report on March 6, 2015. One of the
psychologists who examined petitioner concluded that “all visits with Jeremiah should be
supervised at all times.” Cohen observed the second visit. Petitioner brought toys for
Jeremiah, but took them with her when she left. Cohen had the impression that what she


                                                7
was saying to Jeremiah was “totally inappropriate” and really intended for him. Cohen
thought Jeremiah “looked a little distressed at his mother’s intensity.”
       The incident that started this dependency “resulted in her [petitioner’s] eighth
psychiatric hospitalization.” The commitments “occur about twice a year,” most have
lasted two weeks, “which is unusual in mental health” and “speaks to . . . how out of
control she can be, and so that really concerns me.”
       Petitioner did complete a “parent education program,” but Cohen did not believe
petitioner had benefitted from it.
       Cohen concluded that petitioner “has not gained any insight into her mental health
issues and this has prevented real safety planning . . . [H]er extremely poor insight
means that Jeremiah would remain at great risk if he were returned to her care.” The
recommendations of Cohen and the Agency were that the court end reunification services
to petitioner, and schedule a permanent plan selection hearing.
       Petitioner submitted a written trial brief in which she argued that (1) “Jeremiah
must be returned to Ms. S[.] because the Agency failed to show that Jeremiah will suffer
substantial detriment if returned,” and (2) “the court must order six more months of
reunification services because there is a substantial probability that Jeremiah may be
returned to Ms. S[.] by the 12 month review hearing.”
       At the hearing, petitioner’s counsel had the following exchange with Cohen:
       “Q. . . . I’d . . . now like to shift and talk a little bit about things that weren’t
ordered. [¶] So prominent through this case, as you look at it, are concerns about Ms.
S[.]’s volatility; correct?
       “A. Yes.
       “Q. And her impulse control; correct?
       “A. Yes.
       “Q. And yet there was no recommendation that Ms. S[.] engage in any kind of
anger management; correct?
       “A. Yes. I mean, I guess that’s true. It’s not part of her case plan.”


                                                8
       “Q. My point, Mr. Cohen, is that in a case where volatility and impulse control
factor so large, was it not considered that service that might be helpful to Ms. S[.] might
be anger management?
       “A. I don’t know that I ever thought of actually sending her to an anger
management group, and I still wouldn’t consider that for her because I don’t think she
would cooperate with that kind of group. She would be in there with couples who
potentially have domestic violence histories.
       “She was extremely critical of anyone who was on welfare, had any criminal
record; so the thought of her—she berated me about everything that I referred her to.
That parenting was all set up for unemployed welfare recipients, and she shouldn’t have
to be in there with those people.
       “So I would have tried to get her to do anger management with a therapist.
       “Q. But you didn’t?
       “A. Well, I would actually say yes, I did, because I repeatedly tried to get her to
go into therapy, and she immediately went in and told them, ‘I don’t have any problems.’
       “And, you know, that is one of the difficulties with, you know, deep denial about a
mental health issue is it becomes—it’s not—this isn’t a court-ordered treatment that—
where she’s going to be hospitalized and, you know, forced to sit through therapy. So
there’s not a whole lot I could do.”
       Petitioner testified that “I have been diagnosed” with “Bipolar I.” She is seeing
her doctor once a month since December; and “taking my medication as prescribed.” Her
doctor has twice reduced the dosage of one of those medications. She is employed, has
her own housing (she lives in a room in a house in Contra Costa County with a single
mother and her son), and visits Jeremiah once a week. “I am ready to take my son home
and celebrate Palm Sunday this weekend.”
       Petitioner testified on cross-examination that she has not “looked into” what
“individual therapy services” are available to her through Kaiser. She did not attack her
mother, or the paternal grandmother, and only “shoved” the first caseworker. The reason


                                             9
she takes Jeremiah’s toys at the end of a visit is the fear that the paternal grandmother
will throw them away.
       Petitioner’s testimony was marked by her sparring and splitting hairs when being
questioned. But the most notable aspect of petitioner’s testimony was her dogged refusal
to admit that she has anything beyond a mental health “diagnosis,” and even that she
disagreed with that conclusion. Counsel for Jeremiah was the first to try to elicit such an
acknowledgement, but gave up after getting nothing but “a nonresponsive answer.”
When the court took over, it too gave up in frustration, stating, “We will have the record
reflect that the witness is declining to answer.”
       Counsel for Jeremiah supported the Agency’s recommendations. To the question
of whether petitioner has “made significant progress in resolving the problems that led to
the child’s removal,” he argued “the answer is absolutely zero, no, none whatsoever.”
After petitioner yelled “not true,” counsel continued that she “sabotaged therapy by self-
reporting in her own words that everything is fine . . . .” “[W]hatever meds she’s been
taking are, have not resolved the issues. They haven’t even helped . . . .” “[A]ny plan
that the Agency wanted her to engage in was out the window. She would throw the
envelopes away, she would hang up on the worker, she would yell. This agency has gone
above and beyond any type of . . . reasonable efforts . . . . I would say it’s incredible
efforts.” “I believe that given the law and given the facts, the Court has no choice but to
terminate services because I don’t think the Court can make the findings under 366.21.”
Counsel for the father concurred.
       Petitioner’s counsel made an extensive, and impassioned, argument on her behalf,
making the points of the trial brief. Yet even he felt compelled to concede that petitioner
“is a difficult client” and “is confounding in not wanting to engage and the reasons that
she gives for not wanting to engage.” He faulted the Agency for not responding to the
psychological evaluation of Dr. Parsons (which is not in the record submitted in support
of the petition): “On the issue of reasonable services, there was no implementation of the
recommendations of Amy Parsons, despite the fact that those recommendations were in
the Agency’s hands on December 17th. Specifically and most significantly is Amy

                                              10
Parson’s observation that for the diagnosis of personality disorder not otherwise
specified, that Ms. S[.] is not amenable to treatment for this, but she will likely be
responsive to behavioral modification techniques. So that recommendation was not
addressed in any serious way to specifically tailor a case plan to meet that diagnosis.”
       On the last day of the six-month review hearing, the court stated its decision:
       “The Court finds that conditions still exist which would justify [the] initial
assumption of jurisdiction under Section 300, or such conditions are likely to exist were
supervision withdrawn. And that a return of the child to his parents would create a
substantial risk of detriment to his safety, protection, or physical or emotional well-being.
And the facts upon which the decision that a return of the child would be detrimental is
based were set out in some detail in the reports that were received in evidence, as well as
the testimony that was heard at trial.
       “But the Court will summarize it by saying that mother is unable to acknowledge
her mental health issues. [¶] . . . [¶] . . . and unable to deal with them such that she can
safely parent her child.
       “Similarly, father has mental health issues which he has acknowledged prevent
him from being able to parent the child safely.
       “The Court finds by clear and convincing evidence that . . . mother has failed to
participate regularly in the court-ordered treatment plan, and I cannot on the basis of the
evidence that was presented to me find that there is a substantial probability of return of
the child to her in the next six months. And the Court hereby orders reunification
services terminated.
       “The Court finds that the child’s placement is necessary and appropriate.
       “That the Agency has complied with the case plan by making reasonable efforts to
return the child to a safe home, and to complete whatever steps are necessary to finalize
the child’s permanent placement.
       “And the extent of progress . . . towards alleviating or mitigating the causes
necessitating placement has been minimal to moderate.


                                              11
       “By clear and convincing evidence reasonable services were provided to the
parents.
       “The Court will renew dependency status. The child will remain in the care and
custody of the [Agency] for placement, planning and supervision.
       “The Court approves the continuing placement of the child with the grandparent.
And the likely permanent plan, which will be determined in a different hearing, will be
adoption by the grandparent.
       “And the Court will set a .26 hearing . . . .”
                                          REVIEW
                            The Adequacy Of Services Finding
       “The court may not order that a hearing pursuant to Section 366.26 be held unless
there is clear and convincing evidence that reasonable services have been provided or
offered to the parent . . . .” (§ 366.21, subd. (g)(1)(C); see Cal. Rules of Court, rule
5.708(m).)
       “[W]henever a child is removed from a parent’s . . . custody, the juvenile court
shall order the social worker to provide child welfare services to the child and the child’s
mother . . . .” (§ 361.5, subd. (a).) “It is difficult, if not impossible, to exaggerate the
importance of reunification in the dependency system. With but few exceptions,
whenever a minor is removed from parental custody, the juvenile court is required to
provide services to the parent for the purpose of facilitating reunification of the family.
[Citation.] Each reunification plan must be appropriate to the parent’s circumstances.
[Citations.] The plan should be specific and internally consistent, with the overall goal of
resumption of a family relationship. [Citations.] The agency must make reasonable
efforts to provide suitable services, ‘in spite of the difficulties of doing so or the prospects
of success.’ [Citation.]” (In re Luke L. (1996) 44 Cal. App. 4th 670, 678.)
       “ ‘The adequacy of the reunification plan and of the department’s efforts to
provide suitable services is judged according to the circumstances of the particular case.’
[Citations.] . . . ‘[T]he record should show that the supervising agency identified the
problems . . . maintained reasonable contact with the parents during the course of the

                                               12
service plan, and made reasonable efforts to assist the parents in areas where compliance
proved difficult . . . .’ [Citations.]” (Mark N. v. Superior Court (1998) 60 Cal. App. 4th
996, 1011.) But the reunification services offered have only to be reasonable; perfection
is not expected or required. (In re Jasmon O. (1994) 8 Cal. 4th 398, 425; Elijah R. v.
Superior Court (1998) 66 Cal. App. 4th 965, 969.)
       “In almost all cases it will be true that more services could have been provided
more frequently and that the services provided were imperfect. The standard is not
whether the services provided were the best that might be provided in an ideal world, but
whether the services were reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal. App. 4th 538, 547.) The reasonableness of reunification services is to be
determined in light of all relevant circumstances, which include “the mental condition of
the parent, her insight into the family’s problems, and her willingness to accept and
participate in appropriate services.” (In re Christina L. (1992) 3 Cal. App. 4th 404, 416.)
       The reunification process is a collaborative effort. “Reunification services are
voluntary, and cannot be forced on an unwilling or indifferent parent.” (In re Jonathan
R. (1989) 211 Cal. App. 3d 1214, 1220.) “Once a parent has been located, it becomes the
obligation of the parent to communicate with the [the social services agency] and
participate in the reunification process.” (In re Raymond R. (1994) 26 Cal. App. 4th 436,
441.) If the parent believes that the reunification services are inadequate or misdirected,
the parent cannot remain silent about such deficiencies during the reunification period,
and then complain as the period is about to end, or raise the perceived deficiencies on
appeal. (Los Angeles County Dept. of Children etc. Services v. Superior Court (1997) 60
Cal. App. 4th 1088, 1092-1093; In re Christina L., supra, 3 Cal. App. 4th 404, 416.)
       “The requirement that reunification services be made available to help a parent
overcome those problems which led to the dependency . . . is not a requirement that a
social worker take the parent by the hand and escort him or her to and through classes or
counseling sessions. A parent whose children have been adjudged dependents of the
juvenile court is on notice of the conduct requiring such state intervention. If such a
parent in no way seeks to correct his or her own behavior or waits until the impetus of an

                                             13
impending court hearing to attempt to do so, the legislative purpose of providing safe and
stable environments for children is not served by forcing the juvenile court to go ‘on
hold’ while the parent makes another stab at compliance.” (In re Michael S. (1987) 188
Cal. App. 3d 1448, 1463, fn. 5.)
       The juvenile court is required to have clear and convincing evidence when it finds
that the reunification services offered were adequate, but that finding is reviewed on
appeal for substantial evidence. (In re Alvin R. (2003) 108 Cal. App. 4th 962, 971; In re
Maria S. (2000) 82 Cal. App. 4th 1032, 1039.)
        An appellate court conducting an examination for substantial evidence has a very
constrained scope of operation: “ ‘The issue of sufficiency of the evidence in
dependency cases is governed by the same rules that apply to other appeals. If there is
substantial evidence to support the findings of the juvenile court, we uphold those
findings. [Citation.] We do not evaluate the credibility of witnesses, reweigh the
evidence, or resolve evidentiary conflicts. Rather, we draw all reasonable inferences in
support of the findings, consider the record most favorably to the juvenile court’s order,
and affirm the order if supported by substantial evidence even if other evidence supports
a contrary conclusion. [Citation.] The appellant has the burden of showing the finding or
order is not supported by substantial evidence. [Citations.]’ ” (In re L.Y.L. (2002) 101
Cal. App. 4th 942, 947; see Amanda H. v. Superior Court (2008) 166 Cal. App. 4th 1340,
1346 [regarding a “reasonableness of services” finding].)
       The two particulars identified in the petition are that “anger management classes
were not offered,” and “the Agency never attempted to visit [petitioner] at her house
between December [2014] and March [2015].”
       It is not clear whether petitioner means to continue attacking the adequacy of the
case plan because it made no provision for anger management. If this is her intent, it
cannot succeed. The time to point out problems with a case plan is when it is proposed,
and before it is adopted by the juvenile court at the dispositional hearing and, if that
objection was overruled, to raise the issue by appeal from the dispositional order. She
made no such objection at the hearing and did not appeal. This court has held that “ ‘A

                                             14
challenge to the most recent order entered in a dependency . . . may not challenge prior
orders for which the statutory time for filing an appeal has passed.’ ” (In re Jesse W.
(2001) 93 Cal. App. 4th 349, 355.) The issue was therefore not preserved for review.
(V.C. v. Superior Court (2010) 188 Cal. App. 4th 521, 527-528; In re Precious J. (1996)
42 Cal. App. 4th 1463, 1476.)
       Thus, no argument can be made based on what was in Dr. Parson’s psychological
evaluation, because it was not developed until after petitioner’s case plan had already
been adopted. And the Agency cannot be criticized for failing to visit petitioner, when it
is clear petitioner herself was refusing to provide the Agency with her address. It is even
more apparent that for an extended period of time petitioner had in essence voluntarily
and largely withdrawn from the reunification process. Petitioner will not now be heard to
complain about the adequacy of the services she spurned.
       As for what services the Agency did offer, “the record should show that [it]
identified the problems leading to the loss of custody, offered services designed to
remedy those problems, maintained reasonable contact with the parent[] during the
course of the service plan, and made reasonable efforts to assist the parent[] in areas
where compliance proved difficult . . . .” (In re Riva M. (1991) 235 Cal. App. 3d 403,
414.) This record so shows.
                                  The Detriment Finding
       “At the review hearing held six months after the initial dispositional hearing, the
court shall order the return of the child to the physical custody of his or her parent or
legal guardian unless the court finds, by a preponderance of the evidence, that the return
of the child to his or her parent or legal guardian would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the child . . . .
In making its determination, the court shall review and consider the social worker’s
report and recommendations . . . , and shall consider the efforts or progress, or both,
demonstrated by the parent or legal guardian and the extent to which he or she availed
himself or herself to services . . . .” (§ 366.21, subd. (e).) In order to find a substantial
probability of return, the court must find the parent regularly visited the child, made

                                              15
significant progress in resolving the problem prompting removal of the child, and
demonstrated the capacity and ability to complete the objectives of the case plan and
provide for the child's safety, protection, and well-being. (§ 366.21, subd. (g)(1); see Cal.
Rules of Court, rule 5.710(b).) This finding is also reviewed for substantial evidence. (In
re E.D. (2013) 217 Cal. App. 4th 960, 966; James B. v. Superior Court (1995) 35
Cal. App. 4th 1014, 1020.)
       Caseworker Cohen’s characterizations of petitioner’s attitude as “very
uncooperative,” and her compliance with the case plan as “minimal” (the latter being
adopted by court), are fully supported by the record. She consistently minimizes the
harm and damage she causes others while euphemizing what is legitimately attributable
to her. Four people—including Jeremiah—have sought judicial protection against
petitioner’s aggressive impulses. The use petitioner made of the reunification services
offered was spotty, and did not commence until she accepted the imminent likelihood of
losing Jeremiah. Until that acceptance, petitioner had not paid a single visit to her son.
This record leaves no doubt that petitioner has not yet conquered the forces that have
impaired her full enjoyment of life and prevented her from the unsupervised exercise of
parental responsibilities. In the circumstances, there was ample proof that Jeremiah’s
safety and well-being could not be assured if he was returned to petitioner’s custody. In
other words, the detriment finding is supported by substantial evidence.
                                      DISPOSITION
       The petition is denied on the merits. This opinion is final forthwith. (Cal. Rules
of Court, rules 8.452(i), 8.490(b)(2)(A).) The stay heretofore issued is dissolved.




                                             16
                                              _________________________
                                              Richman, J.


We concur:


_________________________
Kline, P. J.


_________________________
Stewart, J.




A144879; Diana S. v. The Superior Court of the City and County of San Francisco




                                         17